Citation Nr: 0802377	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran-appellant served on active duty from March 1943 
to September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  In an August 2003 rating decision, the 
RO denied the veteran's claim of entitlement to a disability 
evaluation in excess of 50 percent for his service-connected 
PTSD.  In the July 2004 statement of the case, the RO 
continued the denial of the claim for an increased rating for 
post-traumatic stress disorder and also denied a total rating 
based on individual unemployability due to service-connected 
disabilities.  

Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), in 
March 2007, the motion of the veteran's representative to 
advance the veteran's case on the Board's docket was granted 
by a Deputy Vice Chairman of the Board. 

In an April 2007 decision, the Board granted an increased, 70 
percent, rating and remanded the TDIU claim for further 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for PTSD, evaluated as 70 
percent disabling.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question is whether 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

The veteran underwent a VA PTSD examination in July 2003.  
The examiner concluded that the veteran's PTSD had a 
moderately-severe impact on employability.  Subsequent 
examinations rendered no opinion regarding the veteran's 
employability.  The veteran essentially claims that his PTSD-
symptoms currently preclude employment.  As the veteran 
claims that his PTSD has worsened and the employability 
opinion was made more than four and a half years ago, another 
opinion regarding the veteran's employability is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of the 
his service-connected PTSD on his 
employability.  The examiner should opine 
as to whether the veteran's service-
connected PTSD alone, without 
consideration of his numerous non-
service-connected disabilities and age, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Then, readjudicate the veteran's 
claim for entitlement to a TDIU rating.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

